NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4403-15T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WALTER A. RODRIGUEZ,

     Defendant-Appellant.
___________________________

                    Submitted October 3, 2018 - Decided October 17, 2018

                    Before Judges Koblitz and Mayer.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 15-08-1746.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Alison Perrone, Designated Counsel, on the
                    brief).

                    Theodore Stephens II, Acting Essex County Prosecutor,
                    attorney for respondent (Tiffany M. Russo, Special
                    Deputy Attorney General/Acting Assistant Prosecutor,
                    of counsel and on the brief).

PER CURIAM
      Defendant appeals from his conviction for third-degree endangering an

injured victim. Defendant claims the State failed to prove its case beyond a

reasonable doubt. We affirm.

      Defendant was charged with one count of first-degree attempted murder,

N.J.S.A. 2C:5-1; one count of second-degree conspiracy to commit attempted

murder, N.J.S.A. 2C:5-2; one count of second-degree conspiracy to commit

aggravated assault, N.J.S.A. 2C:5-2, 2C:12-1(b); one count of second-degree

aggravated assault, N.J.S.A. 2C:12-1(b)(1); one count of third-degree

aggravated assault, N.J.S.A. 2C:12-1(b)(2); and one count of third-degree

endangering an injured victim, N.J.S.A. 2C:12-1.2.

      The matter was tried before a jury. After the State presented its case,

defendant's counsel moved for acquittal on all counts, asserting the State failed

to meet its burden of proof. The judge denied defendant's motion at the close of

the State's case.

      After hearing the testimony and reviewing the evidence presented, the jury

returned a verdict, finding defendant guilty of third-degree endangering an

injured victim, and acquitting defendant of all other charges. Defendant was

sentenced to three years' probation.


                                                                         A-4403-15T2
                                       2
      The relevant facts are undisputed. On January 20, 2014, defendant and

three other men were walking down a street around midnight. Two of the men

used their hands and feet to strike cars stopped at a red light. One driver, the

victim, pulled into a parking lot, grabbed a baseball bat from inside his car, and

approached the men.      The men, including defendant, disarmed the victim,

tackled him in the parking lot, and one of the men hit the victim in the head with

a brick multiple times. During the altercation, defendant held the victim and felt

the victim go limp after being struck with the brick. After the victim went limp,

defendant left the victim in the parking lot.      Defendant was subsequently

arrested and charged as set forth previously.

      On appeal, defendant argues:

      DEFENDANT'S CONVICTION FOR THIRD-DEGREE
      ENDANGERING AN INJURED VICTIM MUST BE
      VACATED BECAUSE THE STATE FAILED TO PROVE
      THIS CHARGE BEYOND A REASONABLE DOUBT.

      Defendant contends the State failed to present sufficient evidence to find

him guilty of third-degree endangering an injured victim. Defendant also argues




                                                                          A-4403-15T2
                                        3
the trial judge should have granted his motion for acquittal at the close of the

State's case.1

      On appeal from a trial court's denial of a motion to acquit, we must

determine if "the evidence is insufficient to warrant a conviction," using the

same standard as the trial court. R. 3:18-1; State v. Quezada, 402 N.J. Super.

277, 285 (App. Div. 2008). We examine the record de novo when "assessing

whether the State presented sufficient evidence to defeat an acquittal motion ."

State v. Dekowski, 218 N.J. 596, 608 (2014); State v. Williams, 218 N.J. 576,

594-95 (2014). The trial judge is required to give "the benefit of all its favorable

testimony" and "all of the favorable inferences" in favor of the State when

determining whether a jury could find guilt beyond a reasonable doubt. State v.

Wilder, 193 N.J. 398, 406 (2008) (quoting State v. Reyes, 50 N.J. 454, 458-59

(1967)).




1
  As part of defendant's argument that the State failed to prove the endangering
charge beyond a reasonable doubt, defendant contends the verdict was against
the weight of the evidence. See R. 3:20-1. We generally will not examine a
weight of the evidence argument unless the appellant moved for a new trial on
that ground in the trial court. State v. Fierro, 438 N.J. Super. 517, 530 (App.
Div. 2015) (citing State v. Perry, 128 N.J. Super. 188, 190 (App. Div. 1973));
R. 2:10-1. In this case, defendant failed to move for a new trial on the basis that
the jury verdict was against the weight of the evidence. Thus, the issue is not
cognizable on appeal. See R. 2:10-1.
                                                                            A-4403-15T2
                                         4
      Here, the State presented sufficient evidence for a reasonable jury to find

beyond a reasonable doubt that defendant was guilty of endangering an injured

victim. See State v. Medina, 147 N.J. 43, 61 (1996) (defining a reasonable

doubt).

            [c]auses bodily injury to any person or solicits, aids,
            encourages, or attempts or agrees to aid another, who
            causes bodily injury to any person, and leaves the scene
            of the injury knowing or reasonably believing that the
            injured person is physically helpless, mentally
            incapacitated or otherwise unable to care for himself.

            [N.J.S.A. 2C:12-1.2(a).]
      The State presented several videos memorializing the altercation,

including a video of defendant tackling the victim, and holding him while the

victim was struck in the head with a brick. The jury viewed the videos at least

four times before reaching a verdict.      In addition, the State presented the

testimony of one of the men involved in the incident, who testified defendant

was holding the victim at the time of the incident. Further, in his grand jury

testimony, defendant admitted to holding the victim while the victim was struck

with a brick multiple times. Defendant told the grand jury he felt the victim go

"limp" before leaving him in a parking lot.




                                                                         A-4403-15T2
                                       5
      In reviewing the record, we are satisfied the State presented sufficient

evidence to the jury that defendant endangered an injured victim for a reasonable

jury to find guilt beyond a reasonable doubt.

      Affirmed.




                                                                         A-4403-15T2
                                       6